Name: COMMISSION REGULATION (EEC) No 2254/93 of 28 July 1993 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  foodstuff;  prices
 Date Published: nan

 No L 202/512. 8 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2254/93 of 28 July 1993 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine ' products with effect from 1 September 1988 Whereas a check has revealed errors in the Annex to Regulation (EEC) No 3418/88 ; whereas, therefore, the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Article 54 (8) thereof, Whereas the free-at-frontier reference prices applicable to imports of certain wine products were set by Commission Regulation (EEC) No 3418/88 (3), as last amended by Regulation (EEC) No 3696/92 (4) ; Whereas the reference prices for the 1993/94 wine year were set by Commission Regulation (EEC) No 2025/93 0 ; whereas the free-at-frontier reference prices should be adapted accordingly with effect from 1 September 1993 ; Article 1 The Annex to Regulation (EEC) No 3418/88 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 39 . 0 OJ No L 301 , 4. 11 . 1988 , p. 10 . (4) OJ No L 374, 22. 12. 1992, p. 42. 0 OJ No L 184, 27. 7. 1993, p. 17. A N N E X T A B L E 2 0 -0 9 R ef er en ce pr ic es fo r gr ap e ju ic e (in cl ud in g gr ap e m us t) fr om 1 Se pt em be r 19 93 TH E FR EE -A T- FR O N TI ER R EF ER EN C E PR IC ES A R E C A LC U LA TE D BY D E D U C T IN G T H E D U TY A PP LI C A B LE T O T H E T H IR D C O U N TR Y C O N C E R N E D FR O M T H E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E I A dd it io na l co de I l C Y D Z ,M A ,T N O th er co un tr ie s (E CU /h l) C N co de D es cr ip tio n N o te U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) (E CU /h l) No L 202/6 Official Journal of the European Communities 12. 8 . 93 20 09 60 11  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te : 90 01    Pe r % vo l of po ten tia l alc oh oli c str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 90 02    Pe r % vo l of po ten tia l alc oh oli c str en gt h 3,9 3 3,9 3 3,9 3 3,9 3  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te : 90 03    Pe r % vo l of po ten tia l alc oh oli c str en gth 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 90 04    Pe r % vo l of po ten tia l alc oh oli c str en gt h 3,9 3 3,9 3 3,9 3 3,9 3 20 09 60 19  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te : 90 05    Pe r % vo l of po ten tia l alc oh oli c str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 90 06    Pe r % vo l of po ten tia l alc oh oli c str en gth 3,9 3 3,9 3 3,9 3 3,9 3  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te : 90 07    Pe r % vo l of po ten tia l alc oh oli c str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 90 08    Pe r % vo l of po ten tia l alc oh oli c str en gt h 3,9 3 3,9 3 3,9 3 3,9 3 20 09 60 51  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te : 90 09    Pe r % vo l of po ten tia l alc oh oli c str en gth 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 90 10    Pe r % vo l of po ten tia l alc oh oli c str en gth 3,9 3 3,9 3 3,9 3 3,9 3 A dd iti on al co de I C Y D Z ,M A ,T N O th er co un tr ie s (E CU /h l) C N co de D es cr ip tio n N ot e U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) (E CU /h l) 12. 8 . 93 Official Journal of the European Communities No L 202/7 20 09 60 51  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: (co nt 'd) W hit e: 90 11    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 90 12    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3. 3,9 3 3,9 3 3,9 3 20 09 60 59  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te : 90 13    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 90 14    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: W hi te : 90 15    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 90 16    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3 20 09 60 71  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: W hi te : : 90 19    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 90 20    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3 20 09 60 79  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: W h it e : 90 23    Pe r % vo l of po te nt ia l al co ho lic str en gt h 3,9 3 3,9 3 3,9 3 3, 93   O th er : 90 24    Pe r % vo l of po te nt ia l al co ho lic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3 20 09 60 90  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te : 90 25    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 90 26    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3 T A B L E 22 -0 2 R ef er en ce pr ic es fo r w in e fr om 1 Se pt em be r 19 93 T H E FR EE -A T- FR O N TI ER R EF ER EN C E PR IC ES A R E C A LC U LA TE D BY D E D U C T IN G T H E D U TY A PP LI C A B LE T O T H E T H IR D C O U N T R Y C O N C E R N E D FR O M T H E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E A dd it io na l co de \ C Y D Z ,M A ,T N O th er co un tr ie s (E CU /h l) C N co de D es cr ip tio n N ot e U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) (E CU /h l) No L 202/8 Official Journal of the European Communities 12. 8 . 93 22 04 21 25 91 00  W in e im po rte d un de r th e na m e Ri es lin g or Sy lva ne r (2) K :1 06 ,40 K : 10 0,1 4 K : 87 ,61 12 9,3 6  O th er wi ne , of an ac tu al alc oh ol ic str en gt h : 91 01 Le ss th an 9 % vo l 0 (2) K : 57 ,58 K : 51 ,32 K : 38 ,79 80 ,54 91 02   9% vo l or m or e bu t no t ex ce ed in g 9, 5% vo l (') (2) K. : 58 ,66 K : 52 ,39 K : 39 ,87 81 ,62 91 03   Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l C) (2) K ; 60 ,81 K : 54 ,55 K : 42 ,02 83 ,77 91 04   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0) (2) K : 62 ,97 K : 56 ,70 K : 44 ,18 85 ,93 91 05   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l C) (2) K : 65 ,12 K : 58 ,86 K : 46 ,33 88 ,08 91 06   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l (') (2) K : 67 ,28 K : 61 ,01 K : 48 ,49 90 ,24 91 07   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l C) (2) K : 69 ,43 K : 63 ,17 K : 50 ,64 92 ,39 91 08   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 (2) K : 71 ,59 K : 65 ,32 K : 52 ,80 94 ,55 91 09   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 (2) K : 73 ,74 K : 67 ,48 K : 54 ,95 96 ,70 22 04 21 29  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc o ­ ho lic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po te nt ia l al co ho lic str en gt h : 91 10     8, 5% vo l or m or e bu t no t ex ce ed in g 9% vo l 58 ,23 58 ,23 58 ,23 58 ,23 91 11     Ex ce ed in g 9% vo l bu t no t ex ce ed in g 10 % vo l 60 ,28 60 ,28 60 ,28 60 ,28 91 12     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 63 ,02 63 ,02 63 ,02 63 ,02 91 13     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 65 ,76 65 ,76 65 ,76 65 ,76 91 14     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 68 ,50 68 ,50 68 ,50 68 ,50 91 15 _ _ _ _ Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 71 ,24 71 ,24 71 ,24 71 ,24 91 16     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 73 ,98 73 ,98 73 ,98 73 ,98 91 17     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 76 ,72 76 ,72 76 ,72 76 ,72 91 18     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 79 ,46 79 ,46 79 ,46 79 ,46 91 19   _ _ Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 82 ,20 82 ,20 82 ,20 82 ,20 91 20     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 84 ,94 84 ,94 84 ,94 84 ,94 91 21    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 87 ,68 87 ,68 87 ,68 87 ,68 91 22     Ex ce ed ing 20 % vo l 89 ,05 89 ,05 89 ,05 89 ,05 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) 12. 8 . 93 Official Journal of the European Communities No L 202/9 22 04 21 29  O th er w in e, of an ac tu al al co ho lic str en gt h : (co nt' d) 91 32 Le ss tha n 9% vo l f) (2) K : 57 ,58 K : 51 ,32 K : 38 ,79 80 ,54 91 33   9% vo l or mo re bu t no t ex ce ed in g 9, 5% vo l C) (2) K : 58 ,66 K : 52 ,39 K : 39 ,87 81 ,62 91 34   Ex ce ed ing 9, 5% vo l bu t no te xc ee din g 10 % vo l (') (2) K : 60 ,81 K : 54 ,55 K : 42 ,02 83 ,77 91 35   Ex ce ed ing 10 % vo l bu t no te xc ee din g 10 ,5 % vo l 0) (2) K : 62 ,97 K : 56 ,70 K : 44 ,18 85 ,93 91 36   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l (') (2) K : 65 ,12 K : 58 ,86 K : 46 ,33 88 ,08 91 37   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l f) (2) K : 67 ,28 K : 61 ,01 K : 48 ,49 90 ,24 91 38   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l (') (2) K : 69 ,43 K : 63 ,17 K : 50 ,64 92 ,39 91 39   Ex ce ed in g 12 - % vo l bu t no t ex ce ed in g 12 ,5 % vo l C) (2) K : 71 ,59 K : 65 ,32 K : 52 ,80 94 ,55 91 40   Ex ce ed ing 12 ,5 % vo l bu t no t ex ce ed ing 13 % vo l C) (2) K : 73 ,74 K : 67 ,48 K : 54 ,95 96 ,70 22 04 21 35  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 91 41   In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 (2) 59 ,82 59 ,82 59 ,82 59 ,82 91 42 O th er (2) 10 0,9 7 10 0,9 7 10 0,9 7 10 0,9 7 91 43  W in e im po rte d un de r th e na m e Ri es lin g or Sy lva ne r (2) K : 10 6,4 0 K : 10 0,1 4 K : 87 ,61 12 9,3 6  O th er w in e, of an ac tu al al co ho lic str en gt h : 91 44   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l C) (2) K : 75 ,90 K : 69 ,63 K : 57 ,11 98 ,86 91 45   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l C) (2) K : 78 ,05 K : 71 ,79 K : 59 ,26 10 1,0 1 91 46   Ex ce ed ing 14 % vo l bu t no t ex ce ed ing 14 ,5 % vo l C) (2) K : 80 ,21 K : 73 ,94 K : 61 ,42 10 3,1 7 91 47   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0) (2) K : 82 ,36 K : 76 ,10 K : 63 ,57 10 5,3 2 22 04 21 39  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc o ­ ho lic str en gt h :   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l:    O f a po te nt ia l al co ho lic str en gt h : 91 48     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 60 ,97 60 ,97 ; 60 ,97 60 ,97 91 49     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 63 ,02 63 ,02 , 63 ,02 63 ,02 91 50     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 65 ,76 65 ,76 ; 65 ,76 65 ,76 91 51     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 68 ,50 68 ,50 j 68 ,50 68 ,50 91 52     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 71 ,24 71 ,24 i 71 ,24 71 ,24 91 53     Ex ce ed ing 13 % vo l bu t no t ex ce ed in g 14 % vo l 73 ,98 73 ,98 73 ,98 73 ,98 91 54     Ex ce ed ing 14 % vo lb ut no te xc ee din g 15 % vo l 76 ,72 76 ,72 | 76 ,72 76 ,72 91 55     Ex ce ed ing 15 % vo l bu t no t ex ce ed in g 16 % vo l 79 ,46 79 ,46 j 79 ,46 79 ,46 91 56     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 82 ,20 82 ,20 82 ,20 82 ,20 91 57     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 84 ,94 84 ,94 84 ,94 84 ,94 91 58     Ex ce ed ing 18 % vo l bu t no t ex ce ed in g 19 % vo l 87 ,68 87 ,68 87 ,68 87 ,68 91 59     Ex ce ed ing 19 % vo l bu t no t ex ce ed in g 20 % vo l 90 ,42 90 ,42 j 90 ,42 90 ,42 91 60 Ex cee din g 20 % vol 91 ,79 91 ,79 ! 91 ,79 91 ,79 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) No L 202/ 10 Official Journal of the European Communities 12. 8 . 93 22 04 21 39   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l: (co ntd ) _ _ _o fa pot ent ial alc oho lic stre ngt h: 91 61     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 64 ,39 64 ,39 64 ,39 64 ,39 91 62     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 65 ,76 65 ,76 65 ,76 65 ,76 91 63     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 68 ,50 68 ,50 68 ,50 68 ,50 91 64 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 71 ,24 71 ,24 71 ,24 71 ,24 91 65     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 73 ,98 73 ,98 73 ,98 73 ,98 91 66     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 76 ,72 76 ,72 76 ,72 76 ,72 91 67     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 79 ,46 79 ,46 79 ,46 79 ,46 91 68     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 82 ,20 82 ,20 82 ,20 82 ,20 91 69     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 84 ,94 84 ,94 84 ,94 84 ,94 91 70     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 87 ,68 87 ,68 87 ,68 87 ,68 91 71 _ _ _ _ Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 90 ,4 2 90 ,4 2 90 ,4 2 90 ,4 2 91 72     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 93 ,1 6 93 ,16 93 ,16 93 ,16 91 73 Ex ce ed in g 20 % vo l 94 ,53 94 ,53 94 ,53 94 ,53  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 91 74   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 (2) 59 ,8 2 59 ,82 59 ,82 59 ,82 91 75 O th er (2) 10 0,9 7 10 0,9 7 10 0,9 7 10 0,9 7  O th er w in e, of an ac tu al al co ho lic str en gt h : 91 80   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0) (2) K : 75 ,90 K : 69 ,63 K. : 57 ,11 98 ,86 91 81 - - Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 K : 78 ,05 K : 71 ,79 K : 59 ,26 10 1,0 1 91 82   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0) (2) K : 80 ,21 K : 73 ,94 K : 61 ,42 10 3,1 7 91 83   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l C) (2) K : 82 ,36 K : 76 ,10 K : 63 ,57 10 5,3 2 22 04 21 41  W in e fro m To ka y (A sz u an d Sz am or od ni ) of an ac tu al al co ho lic str en gt h : 91 86   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (')    10 7,4 8 91 87   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (')    10 9,6 3_ _ 91 88   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (')    11 1,7 9 91 89   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (')    11 3,9 4 91 90   Ex ce ed ing 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (')    11 6,1 0 919 1  E xce edi ng 17, 5% vol but not exc eed ing 18 % vol I C) I    118 ,25 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z ,M A ,T N (E CU /h l) O th er co u n tr ie s (E C U /h l) U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) 12. 8 . 93 Official Journal of the European Communities No L 202/ 11 22 04 21 49  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cl at ur e : 91 92   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 (2) 63 ,96 63 ,96 63 ,96 63 ,96   O th er 91 93    Of an ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 10 9, 86 10 9, 86 10 9, 86 10 9, 86 91 94 O th er (2) 11 5,9 8 11 5,9 8 11 5,9 8 11 5,9 8 91 95  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc oh ol ic str en gt h of 18 % vo l (2) 46 ,08 46 ,08 46 ,08 46 ,08  W hi te wi ne ,o f an ac tu al alc oh ol ic str en gt h : 91 96   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (') (2) K : 84 ,52 K : 78 ,25 K : 65 ,73 10 7,4 8 91 97   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) K : 86 ,67 K : 80 ,41 K : 67 ,88 10 9,6 3 91 98 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (') (2) K : 88 ,83 K : 82 ,56 K : 70 ,04 11 1,7 9 91 99 Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (') (2) K : 90 ,98 K : 84 ,72 K : 72 ,19 11 3,9 4 92 00   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (') (2) K : 93 ,14 K : 86 ,87 K : 74 ,35 11 6,1 0 92 01 - - Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (2) K : 95 ,29 K : 89 ,03 K : 76 ,50 11 8,2 5  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 92 02 Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (') O K : 84 ,52 K : 78 ,25 K : 65 ,73 10 7,4 8 92 03   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) K : 86 ,67 K : 80 ,41 K : 67 ,88 10 9,6 3 92 04 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (') (2) K : 88 ,83 K : 82 ,56 K : 70 ,04 11 1,7 9 92 05   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (') (2) K : 90 ,98 K : 84 ,72 K : 72 ,19 11 3,9 4 92 06   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (') (2) K : 93 ,1 4 K : 86 ,87 K : 74 ,35 11 6,1 0 92 07 - - Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (2) K : 95 ,29 K : 89 ,03 K : 76 ,50 11 8,2 5 22 04 21 51  W in e fro m To ka y (A sz u an d Sz am or od ni ) of an ac tu al alc oh ol ic str en gt h : 92 09   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (')    12 0,4 1 92 10 Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (')    12 2,5 6 92 11   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') ¢     12 4,7 2 92 12   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')    12 6, 87 92 13   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (')    12 9, 03 92 14   Ex ce ed ing 20 ,5 % vo l bu t no t ex ce ed ing 21 % vo l (')  |   13 1,1 8 92 15   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') ;    13 3,3 4 92 16   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (')    13 5,4 9 22 04 21 59  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cl at ur e : 92 17   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 (2) 77 ,3 9 77 ,3 9 77 ,3 9 77 ,3 9 92 18 O th er (2) 13 2, 56 13 2, 56 13 2, 56 13 2, 56 A dd it io na l co de C Y D Z ,M A ,T N O th er co un tr ie s (E CU /h l) C N co de D es cr ip tio n N o te U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) (E CU /h l) No L 202/12 Official Journal of the European Communities 12. 8 . 93 22 04 21 59  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e (co nt 'd) co m bi ne d no m en cla tu re ,o f an ac tua l alc oh ol ic str en gt h : 92 19 \   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (2) 46 ,72 46 ,72 46 ,72 46 ,72 92 20   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (2) 48 ,00 48 ,00 48 ,00 48 ,00 92 21   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (2) 49 ,28 49 ,28 49 ,28 49 ,28 92 22   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (2) 50 ,56 50 ,56 50 ,56 50 ,56 92 23   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (2) 51 ,84 51 ,84 51 ,84 51 ,84 92 24   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (2) 53 ,12 53 ,12 53 ,12 53 ,12 92 25   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (2) 54 ,40 54 ,40 54 ,40 54 ,40 92 26   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (2) 55 ,68 55 ,68 55 ,68 55 ,68  W hi te wi ne ,o f an ac tu al alc oh ol ic str en gt h : 92 27   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (') (2) K : 97 ,45 K : 91 ,18 K : 78 ,66 12 0,4 1 92 28   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (') (2) K : 99 ,60 K : 93 ,34 K : 80 ,81 12 2,5 6 92 29 Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') (2) K : 10 1,7 6 K : 95 ,49 K : 82 ,97 12 4,7 2 92 30   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (') (2) K : 10 3,9 1 K : 97 ,65 K : 85 ,12 12 6,8 7 92 31 Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') (2) K : 10 6,0 7 K : 99 ,80 K : 87 ,28 12 9,0 3 92 32 Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (') O K : 10 8,2 2 K : 10 1,9 6 K : 89 ,43 13 1,1 8 92 33   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') (2) K : 11 0,3 8 K : 10 4,1 1 K : 91 ,59 13 3,3 4 92 34   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (') (2) K : 11 2,5 3 K : 10 6,2 7 K : 93 ,74 13 5,4 9  O th er w in e, of an ac tu al alc oh ol ic str en gt h : 92 35   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (') (2) K : 97 ,45 K : 91 ,18 K : 78 ,66 12 0,4 1 92 36 Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l C) (2) K : 99 ,60 K : 93 ,34 K : 80 ,81 12 2,5 6 92 37 I   Ex ce ed ing 19 % vo lb ut no te xc ee din g 19 ,5% vo l C) (2) K :1 01 ,76 K : 95 ,49 K : 82 ,97 12 4,7 2 923 8 j   Ex cee din g 19 ,5% vol bu tn ot exc eed ing 20 % vol (')( 2) K :1 03, 91 K : 97, 65 K : 85, 12 126 ,87 92 39 .   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l C) (2) K : 10 6,0 7 K : 99 ,80 K : 87 ,28 12 9,0 3 92 40   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l C) (2) K : 10 8,2 2 K : 10 1,9 6 K : 89 ,43 13 1,1 8 92 41   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l C) (2) K : 11 0,3 8 K : 10 4,1 1 K : 91 ,5 9 13 3, 34 92 42   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (') (2) K : 11 2,5 3 K : 10 6,2 7 K : 93 ,74 13 5,4 9 22 04 21 90  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cl at ur e : 92 43   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 85 ,58 85 ,58 85 ,58 85 ,58 92 44 O th er 13 9, 77 13 9, 77 13 9, 77 13 9, 77 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) U nt il 31 .1 2. 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) 12. 8 . 93 Official Journal of the European Communities No L 202/ 13 22 04 21 90  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e (co nt 'd) co m bi ne d no m en cla tu re ,o f an ac tua l alc oh ol ic str en gt h : 92 45   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 56 ,96 56 ,96 56 ,96 56 ,96 92 46   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 58 ,24 58 ,24 58 ,24 58 ,2 4 92 47   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 59 ,52 59 ,52 59 ,52 59 ,52 92 48   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 60 ,80 60 ,80 60 ,80 60 ,80  W hi te wi ne ,o f an ac tu al alc oh ol ic str en gt h : 92 49   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') K : 11 4,6 9 K : 10 8,4 2 K : 95 ,90 13 7,6 5 92 50   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') K : 11 6,8 4 K : 11 0,5 8 K : 98 ,05 13 9,8 0 92 51   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') K : 11 9,0 0 K : 11 2,7 3 K : 10 0,2 1 14 1,9 6 92 52   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') K : 12 1,1 5 K : 11 4,8 9 K : 10 2,3 6 14 4,1 1  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 92 53   Ex ce ed in g -22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') K : 11 4,6 9 K : 10 8,4 2 K : 95 ,90 13 7,6 5 92 54   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') K : 11 6,8 4 K : 11 0,5 8 K : 98 ,05 13 9,8 0 92 55   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') K : 11 9,0 0 K : 11 2,7 3 K : 10 0,2 1 14 1,9 6 92 56   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') K : 12 1,1 5 K : 11 4,8 9 K : 10 2,3 6 14 4,1 1 22 04 29 25  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er 95 00   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s (2) 10 8, 49 10 8, 49 10 8, 49 10 8, 49 95 01 O th er (2) 87 ,61 87 ,61 87 ,61 87 ,61  O th er w in e : &gt;   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 95 02 Le ss th an 9 % vo l (') (2) 59 ,67 59 ,67 59 ,67 59 ,67 95 03    9 % vo l or m or e, bu t no t ex ce ed in g 9,5 % vo l (') (2) 60 ,75 60 ,75 60 ,75 60 ,75 95 04    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l (') (2) 62 ,90 62 ,90 62 ,90 62 ,90 95 05    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l C) (2) 65 ,06 65 ,06 65 ,06 65 ,06 95 06    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l (') (2) 67 ,21 67 ,21 67 ,21 67 ,21 95 07    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l (') (2) 69 ,3 7 69 ,37 69 ,37 69 ,3 7 95 08 Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0) (2) 71 ,52 71 ,52 71 ,52 71 ,52 95 09    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l C) (2) 73 ,68 73 ,68 73 ,68 73 ,68 95 10    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (') (2) 75 ,83 75 ,83 75 ,83 75 ,83   O th er ,o f an ac tu al alc oh ol ic str en gt h : 95 11 Le ss th an 9 % vo l (') (2) 38 ,7 9 38 ,7 9 38 ,79 38 ,7 9 95 12 9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l (') (2) 39 ,8 7 39 ,87 39 ,87 39 ,8 7 95 13    Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l (') (2) 42 ,0 2 42 ,0 2 42 ,0 2 42 ,0 2 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) No L 202/ 14 Official Journal of the European Communities 12. 8 . 93 22 04 29 25 95 14 Ex ce ed ing 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l (') (2) 44 ,18 44 ,18 44 ,18 44 ,18 (co ntd ) 951 5 Ex cee din g 10 ,5% vol bu tn ot exc eed ing 11 % vol (')( 2) 46, 33 46, 33 46, 33 46, 33 95 16    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l (') (2) 48 ,49 48 ,49 48 ,49 48 ,49 95 17    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 (2) 50 ,64 50 ,64 50 ,64 50 ,64 95 18 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l (') (2) 52 ,80 52 ,80 52 ,80 52 ,80 95 19    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (') (2) 54 ,95 54 ,95 54 ,95 54 ,95 22 04 29 29  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc o ­ ho lic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po te nt ia l al co ho lic str en gt h : 95 20     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 58 ,23 58 ,23 58 ,23 58 ,23 95 21     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 60 ,28 60 ,28 60 ,28 60 ,28 95 22     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 63 ,02 63 ,02 63 ,02 63 ,02 95 23     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 65 ,7 6 65 ,7 6 65 ,7 6 65 ,7 6 95 24     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 68 ,5 0 68 ,5 0 68 ,5 0 68 ,5 0 95 25     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 71 ,2 4 71 ,24 71 ,24 71 ,24 95 26     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 73 ,9 8 73 ,9 8 73 ,98 73 ,9 8 95 27     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 76 ,7 2 76 ,7 2 76 ,7 2 76 ,7 2 95 28     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 79 ,4 6 79 ,4 6 79 ,4 6 79 ,4 6 95 29     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 82 ,20 82 ,20 82 ,20 82 ,20 95 30     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 84 ,9 4 84 ,9 4 84 ,9 4 84 ,9 4 95 31     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 87 ,68 87 ,68 87 ,68 87 ,68 95 32 Ex ce ed in g 20 % vo l 89 ,0 5 89 ,0 5 89 ,0 5 89 ,0 5  W in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 95 51 Le ss th an 9 % vo l 0) (2) 59 ,6 7 59 ,6 7 59 ,6 7 59 ,6 7 95 52    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l (') (2) 60 ,75 60 ,75 60 ,75 60 ,75 95 53    Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l C) (2) 62 ,90 62 ,90 62 ,90 62 ,90 95 54    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l (') (2) 65 ,06 65 ,06 65 ,06 65 ,06 95 55    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 (2) 67 ,21 67 ,21 67 ,21 67 ,21 95 56 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l (&lt;) (2) 69 ,37 69 ,37 69 ,37 69 ,37 95 57    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 (2) 71 ,52 71 ,52 71 ,52 71 ,52 95 58    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l C) (2) 73 ,68 73 ,68 73 ,68 73 ,68 95 59 Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (') (2) 75 ,8 3 75 ,8 3 75 ,8 3 75 ,8 3 I A dd it io na l co de I l C Y D Z ,M A ,T N O th er co un tr ie s (E CU /h l) C N co de D es cr ip tio n N ot e U nt il 31 . 12 .1 99 3 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) (E CU /h l) 12. 8 . 93 Official Journal of the European Communities No L 202/15 22 04 29 29   O th er ,o f an ac tu al alc oh ol ic str en gt h : (co nt'd ) 956 Q ^s st han 9% vol (')( 2) 38, 79 38, 79 38, 79 38, 79 95 61 9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l (') O 39 ,87 39 ,87 39 ,87 39 ,87 95 62    Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l (') O 42 ,02 42 ,02 42 ,02 42 ,02 95 63    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l (') O 44 ,18 44 ,18 44 ,18 44 ,18 95 64    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l C) (2) 46 ,33 46 ,33 46 ,33 46 ,33 95 65    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l C) (2) 48 ,49 48 ,49 48 ,49 48 ,49 95 66    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l C) (2) 50 ,64 50 ,64 50 ,64 50 ,64 95 67    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l (') (2) 52 ,80 52 ,80 52 ,80 52 ,80 95 68    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (') O 54 ,95 54 ,95 54 ,95 54 ,95 22 04 29 35  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 95 69   In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 (2) 59 ,82 59 ,82 59 ,82 59 ,82   O th er : 95 70    In co nt ain er s ho ld in g mo re th an 2 lit res bu t no t m or e th an 20 lit res (2) 80 ,10 80 ,10 80 ,10 80 ,10 95 71 ot he r 0 59 ,22 59 ,22 59 ,22 59 ,22  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er : 95 72   In co nt ain er s ho ld in g m or e th an 2 lit res bu t no t m or e th an 20 lit res (2) 10 8,4 9 10 8,4 9 10 8,4 9 10 8,4 9 95 73 O th er (2) 87 ,61 87 ,61 87 ,61 87 ,61  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al i al co ho lic str en gt h : 95 74    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l (') (2) 77 ,99 77 ,99 77 ,99 77 ,99 95 75    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l C) (2) 80 ,14 80 ,14 80 ,14 80 ,14 95 76    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l CM 2) 82 ,30 82 ,30 82 ,30 82 ,30 95 77    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 84 ,45 84 ,45 84 ,45 84 ,45   O th er ,o f an ac tu al al co ho lic str en gt h : 95 78    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l C) (2) 57 ,11 57 ,11 57 ,11 57 ,11 95 79    Ex ce ed ing 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l (') O 59 ,26 59 ,26 59 ,26 59 ,26 95 80    Ex ce ed in g 14 .% vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 61 ,42 61 ,42 61 ,42 -j 61 ,42 95 81    Ex ce ed ing 14 ,5 % vo l bu t no te xc ee di ng 15 % vo l 0 0 63 ,57 63 ,57 63 ,57 63 ,57 A dd it io na l co de \ C Y D Z ,M A ,T N O th er co un tr ie s (E CU /h l) C N co de D es cr ip tio n N o te U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) (E CU /h l) z o r 1 s &gt; o N &gt; I  k O N O &gt;-t-v O * 5] &lt;  I o c  - t D £ ­ o I  K Er a&gt; m c l-l o T3 £ &gt; 3 n o 3 3 c a _ S " t/ i to o o V £&gt; U ) 22 04 29 39  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc o ­ ho lic str en gt h :   Ex ce ed in g 13 % vo l or m or e bu t no t ex ce ed in g 14 % vo l:    O f a po te nt ia l al co ho lic str en gt h : 95 82     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 60 ,97 60 ,97 60 ,97 60 ,97 95 83     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 63 ,0 2 63 ,02 63 ,02 63 ,02 95 84     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 65 ,76 65 ,76 65 ,76 65 ,76 95 85     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 68 ,50 68 ,50 68 ,50 68 ,50 95 86 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 71 ,24 71 ,24 71 ,24 71 ,24 95 87     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 73 ,98 73 ,98 73 ,98 73 ,98 95 88 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 76 ,72 76 ,72 76 ,72 76 ,72 95 89     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 79 ,46 79 ,46 79 ,46 79 ,46 95 90 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 82 ,20 82 ,20 82 ,20 82 ,20 95 91     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 84 ,94 84 ,94 84 ,94 84 ,94 95 92     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 87 ,68 87 ,68 87 ,68 87 ,68 95 93   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 90 ,42 90 ,42 90 ,4 2 90 ,42 95 94 Ex ce ed in g 20 % vo l 91 ,7 9 91 ,7 9 91 ,7 9 91 ,7 9   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:    O f a po ten tia l alc oh ol ic str en gt h : 95 95     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 64 ,39 64 ,39 64 ,39 64 ,39 95 96 .     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 65 ,76 65 ,76 65 ,76 65 ,76 95 97   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 68 ,50 68 ,50 68 ,50 68 ,50 95 98     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 71 ,24 71 ,24 71 ,24 71 ,24 95 99 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 73 ,98 73 ,9 8 73 ,9 8 73 ,9 8 96 00 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g .1 4 % vo l 76 ,7 2 76 ,7 2 76 ,7 2 76 ,7 2 96 01     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 79 ,4 6 79 ,4 6 79 ,4 6 79 ,4 6 96 02     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 82 ,20 82 ,2 0 82 ,2 0 82 ,2 0 96 03     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 84 ,94 84 ,94 84 ,94 84 ,94 96 04     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 87 ,68 87 ,68 87 ,68 87 ,68 96 05     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 90 ,42 90 ,4 2 90 ,4 2 90 ,4 2 96 06     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 93 ,1 6 93 ,1 6 93 ,1 6 93 ,1 6 96 07 Ex ce ed in g 20 % vo l 94 ,53 94 ,5 3 94 ,5 3 94 ,5 3 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) U nt il 31 .1 2. 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) 12. 8 . 93 Official Journal of the European Communities No L 202/17 22 04 29 39  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ (co nt 'd) cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 96 08   In ten de d fo r pr oc es sin g in to pr od uc ts no t fal lin g wi th in co de 22 04 (2) 59 ,82 59 ,82 59 ,82 59 ,82   O th er : 96 09    In co nt ain er s ho ld in g m or e th an 2 lit res bu t no t m or e th an 20 lit res (2) 80 ,10 80 ,10 80 ,10 80 ,10 96 10 O th er (2) 59 ,2 2 59 ,2 2 59 ,2 2 59 ,2 2  O th er w in e :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 19    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l C) (2) 77 ,99 77 ,99 77 ,99 77 ,99 96 20    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0) (2) 80 ,14 80 ,14 80 ,14 80 ,14 96 21    Ex ce ed ing 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l C) (2) 82 ,30 82 ,30 82 ,30 82 ,30 96 22    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (') (2) 84 ,45 84 ,45 84 ,45 84 ,45   O th er ,o f an ac tu al al co ho lic str en gt h : 96 23    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l C) (2) 57 ,11 57 ,11 57 ,11 57 ,11 96 24    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l C) (2) 59 ,26 59 ,26 59 ,26 59 ,26 96 25    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0) (2) 61 ,42 61 ,42 61 ,42 61 ,42 96 26    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l C) (2) 63 ,57 63 ,57 63 ,57 63 ,57 22 04 29 45  W in e fro m To ka y (A sz u en Sz am or od ni ):   In co nt ain er s ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 31    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (')    86 ,61 96 32    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (!)    88 ,76 96 33    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (')    90 ,92 96 34    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (')    93 ,07 96 35    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (')    95 ,23 96 36    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (')    97 ,38   O th er ,o f an ac tu al al co ho lic str en gt h : 96 37    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l {')    65 ,73 96 38    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (')    67 ,88 96 39    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (')    70 ,04 96 40    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (')    72 ,19 96 41    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (')    74 ,35 964 2    Ex cee din g 17 ,5% vol bu tn ot exc eed ing 18 % vol (')   j  76, 50 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) No L 202/ 18 Official Journal of the European Communities 12. 8 . 93 22 04 29 49  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en ­ cl at ur e : 96 43   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 (2) 63 ,96 63 ,96 63 ,96 63 ,96   O th er :    In co nt ain er s ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s: 96 44     Of an ac tu al alc oh ol ic str en gt h of 15 % vo l an d ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 88 ,9 9 88 ,9 9 88 ,9 9 88 ,9 9 96 45 - - O th er (2) 95 ,11 95 ,11 95 ,11 95 ,11 O th er : 96 46     Of an ac tu al alc oh ol ic str en gt h of 15 % vo l an d ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 68 ,11 68 ,11 68 ,11 68 ,11 96 47 ot he r (2) 74 ,23 74 ,23 74 ,23 74 ,23 96 48  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na l no te 4 (b) to Ch ap ter 22 of th e co m bi ne d no m en cla tu re ,o f an ac tu al alc oh ol ic str en gt h of 18 % vo l (2) 46 ,08 46 ,08 46 ,08 46 ,08  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 96 49    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l C) (2) 86 ,61 86 ,61 86 ,61 86 ,61 96 50    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) 88 ,76 88 ,76 88 ,76 88 ,76 96 51    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (') O 90 ,92 90 ,92 90 ,92 90 ,92 96 52    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (') (2) 93 ,07 93 ,07 93 ,07 93 ,07 96 53    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (') (2) 95 ,23 I 95 ,23 95 ,23 95 ,23 96 54    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (2) 97 ,38 ; 97 ,38 97 ,38 97 ,38   O th er ,o f an ac tu al alc oh ol ic str en gt h : 96 55    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (') (2) 65 ,73 65 ,73 65 ,73 65 ,73 96 56    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l C) (2) 67 ,88 67 ,88 67 ,88 67 ,88 96 57    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (') (2) 70 ,04 70 ,04 70 ,04 70 ,04 96 58 Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l C) (2) 72 ,19 72 ,19 72 ,19 72 ,19 96 59    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (') (2) 74 ,35 74 ,35 74 ,35 74 ,3 5 96 60 Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0) (2) 76 ,50 76 ,50 76 ,50 76 ,50  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 61    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l C) (2) 86 ,61 86 ,61 86 ,61 86 ,61 96 62    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) 88 ,76 88 ,76 88 ,76 88 ,76 96 63    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (') (2) 90 ,9 2 90 ,9 2 90 ,9 2 90 ,9 2 96 64    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l ^ (") (2) 93 ,07 93 ,07 93 ,0 7 93 ,0 7 96 65    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (') (2) 95 ,23 95 ,23 95 ,23 95 ,2 3 96 66    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (2) 97 ,38 97 ,38 97 ,38 97 ,3 8 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) U nt il 31 .1 2. 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) 12. 8 . 93 Official Journal of the European Communities No L 202/ 19 22 04 49 49   O th er ,o f an ac tu al al co ho lic str en gt h : (co nt' d) 96 67    Ex ce ed ing 15 % vo lb ut no te xc ee din g 15 ,5% vo l CM 2) 65 ,73 65 ,73 65 ,73 65 ,73 96 68    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) 67 ,88 67 ,88 67 ,88 67 ,88 96 69    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l C) (2) 70 ,04 70 ,04 70 ,04 70 ,04 96 70    Ex ce ed ing 16 ,5 % vo l bu t no te xc ee di ng 17 % vo l C) (2) 72 ,19 72 ,19 72 ,19 72 ,19 96 71    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l f) (2) 74 ,35 74 ,35 74 ,35 74 ,35 96 72    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l C) (2) 76 ,50 76 ,50 76 ,50 76 ,50 22 04 29 55  W in e fro m To ka y (A sz u an d Sz am or od ni ):   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 96 75    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (')    99 ,54 96 76 Ex ce ed in g 18 ,5 % vo l bu t no te xc ee di ng 19 .% vo l (')    10 1,6 9 96 77    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (')    10 3,8 5 96 78    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')    10 6,0 0 96 79    Ex ce ed ing 20 % vo l bu t no te xc ee din g 20 ,5 % vo l 0)    10 8,1 6 96 80    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (')    11 0,3 1 96 81    Ex ce ed ing 21 % vo lb ut no te xc ee din g 21 ,5 % vo l (')    11 2,4 7 96 82    Ex ce ed ing 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l (')    11 4,6 2   O th er , of an ac tu al alc oh ol ic str en gt h : 96 83    Ex ce ed ing 18 % vo lb ut no te xc ee din g 18 ,5 % vo l (')    78 ,66 96 84    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (')    80 ,81 96 85    Ex ce ed ing 19 % vo lb ut no te xc ee din g 19 ,5 % vo l (')    82 ,97 96 86    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')    85 ,12 96 87    Ex ce ed ing 20 % vo l bu t no te xc ee din g 20 ,5 % vo l (')    87 ,28 96 88    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (')    89 ,43 96 89    Ex ce ed ing 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (')    91 ,59 96 90    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (')    93 ,74 22 04 29 59  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cl at ur e : 96 91   In ten de d fo r pr oc es sin g in to pr od uc ts no t fal lin g wi th in co de 22 04 (2) 77 ,39 77 ,39 77 ,39 77 ,39   O th er : 96 92    In co nt ain er s ho ld in g mo re th an 2 lit res bu t no t m or e th an 20 lit res (2) 11 1,6 9 11 1,6 9 11 1,6 9 11 1, 69 96 93 Ot he r 0 1 90, 81 90, 81 90, 81 90, 81 A dd it io na l co de I C Y D Z ,M A ,T N O th er co u n tr ie s (E CU /h l) C N co de D es cr ip tio n N o te U nt il 31 . 12 . 19 93 (E CU /h l) F ro m ­ 1. 1. 19 94 (E CU /h l) (E CU /h l) No L 202/20 Official Journal of the European Communities 12. 8 . 93 22 04 29 59  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b )t o Ch ap ter 22 of th e (co nt 'd) co mb ine d no me nc lat ur e, of an ac tua la lco ho lic str en gth : 96 94 Ex ce ed ing 18 % vo l bu t no t ex ce ed ing 18 ,5 % vo l (2) 46 ,72 46 ,72 46 ,72 46 ,72 96 95   Ex ce ed ing 18 ,5 % vo l bu t no t ex ce ed ing 19 % vo l (2) 48 ,00 48 ,00 48 ,00 48 ,00 96 96   Ex ce ed ing 19 % vo l bu t no t ex ce ed ing 19 ,5 % vo l (2) 49 ,28 49 ,28 49 ,28 49 ,28 96 97 Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (2) 50 ,56 50 ,56 50 ,56 50 ,56 96 98 Ex ce ed ing 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (2) 51 ,84 51 ,84 51 ,84 51 ,84 96 99 Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (2) 53 ,12 53 ,12 53 ,12 53 ,12 97 00   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (2) 54 ,40 54 ,40 54 ,40 54 ,40 97 01 Ex ce ed ing 21 ,5 % vo l bu t no t ex ce ed ing 22 % vo l (2) 55 ,68 55 ,68 55 ,68 55 ,68  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 97 02    Ex ce ed ing 18 % vo l bu t no t ex ce ed ing 18 ,5 % vo l (') (2) 99 ,54 99 ,54 99 ,54 99 ,54 97 03    Ex ce ed ing 18 ,5 % vo l bu t no t ex ce ed ing 19 % vo l (') (2) 10 1,6 9 10 1,6 9 10 1,6 9 10 1,6 9 97 04    Ex ce ed ing 19 % vo l bu t no t ex ce ed ing 19 ,5 % vo l (') (2) 10 3,8 5 10 3,8 5 10 3,8 5 10 3,8 5 97 05    Ex ce ed ing 19 ,5 % vo l bu t no t ex ce ed ing 20 % vo l (') (2) 10 6,0 0 10 6,0 0 10 6,0 0 10 6,0 0 97 06    Ex ce ed ing 20 % vo l bu t no t ex ce ed ing 20 ,5 % vo l (') (2) 10 8,1 6 10 8,1 6 10 8,1 6 10 8,1 6 97 07 Ex ce ed ing 20 ,5 % vo l bu t no te xc ee din g 21 % vo l (') (2) 11 0,3 1 11 0,3 1 11 0,3 1 11 0,3 1 97 08 Ex ce ed ing 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') (2) 11 2,4 7 11 2,4 7 11 2,4 7 11 2,4 7 97 09    Ex ce ed ing 21 ,5 % vo l bu t no t ex ce ed ing 22 % vo l (') (2) 11 4,6 2 11 4,6 2 11 4,6 2 11 4,6 2   O th er ,o f an ac tu al alc oh ol ic str en gt h : 97 10    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (') (2) 78 ,66 78 ,66 78 ,66 78 ,66 97 11    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (') (2) 80 ,81 80 ,81 80 ,81 80 ,81 97 12    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') (2) 82 ,97 82 ,97 82 ,97 82 ,97 97 13    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (') (2) 85 ,12 85 ,12 85 ,12 85 ,12 97 14 Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') (2) 87 ,28 87 ,28 87 ,28 87 ,28 97 15    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (') (2) 89 ,43 89 ,43 89 ,43 89 ,43 97 16    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') (2) 91 ,59 91 ,59 91 ,59 91 ,59 97 17    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (') (2) 93 ,74 93 ,74 93 ,74 93 ,74 A dd it io na l co de C Y D Z ,M A ,T N O th er co un tr ie s (E CU /h l) C N co de D es cr ip tio n N o te U nt il 31 .1 2. 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) (E CU /h l) 12. 8 . 93 Official Journal of the European Communities No L 202/21 22 04 29 59  O th er w in e : (co ntd ) _ _ jn con tain ers hol din gm ore tha n2 litr es but not mo re tha n2 0l itre s,o fa na ctu al al co ho lic str en gt h : 97 18 Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (') (2) 99 ,54 99 ,54 99 ,54 99 ,54 97 19    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (') (2) 10 1,6 9 10 1,6 9 10 1,6 9 10 1,6 9 97 20 Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') O 10 3,8 5 10 3,8 5 10 3,8 5 10 3,8 5 97 21    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0) (2) 10 6,0 0 10 6,0 0 10 6,0 0 10 6,0 0 97 22    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l C) (2) 10 8,1 6 10 8,1 6 10 8,1 6 10 8,1 6 97 23    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (') (2) 11 0,3 1 11 0,3 1 11 0,3 1 11 0,3 1 97 24    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') (2) 11 2,4 7 11 2,4 7 11 2,4 7 11 2,4 7 97 25    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (') (2) 11 4,6 2 11 4,6 2 11 4,6 2 11 4,6 2   O th er ,o f an ac tu al al co ho lic str en gt h : ^ 97 26    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l C) (2) 78 ,66 78 ,66 78 ,66 78 ,66 97 27    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l C) (2) 80 ,81 80 ,81 80 ,81 80 ,81 97 28    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') (2) 82 ,97 82 ,97 82 ,97 82 ,97 97 29    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (!) (2) 85 ,1 2 85 ,1 2 85 ,1 2 85 ,1 2 97 30 Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') (2) 87 ,28 87 ,28 87 ,28 87 ,28 97 31    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l C) (2) 89 ,43 89 ,43 89 ,43 89 ,43 97 32    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') (2) 91 ,59 91 ,59 91 ,59 91 ,59 97 33    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (") (2) 93 ,7 4 93 ,7 4 93 ,7 4 93 ,7 4 22 04 29 90  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cl at ur e : 97 34   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 85 ,58 85 ,58 85 ,58 85 ,58   O th er : 97 35    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s : 11 8,9 0 11 8,9 0 11 8,9 0 11 8,9 0 97 36 O th er 98 ,0 2 98 ,0 2 98 ,0 2 98 ,0 2  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 97 37   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 56 ,9 6 56 ,9 6 56 ,9 6 56 ,9 6 97 38   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 58 ,24 58 ,24 58 ,24 58 ,24 97 39   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 59 ,52 59 ,52 59 ,52 59 ,52 97 40   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 60 ,80 60 ,80 60 ,80 60 ,80 A dd it io na l co de C Y D Z ,M A ,T N O th er co un tr ie s (E CU /h l) C N co de D es cr ip tio n N o te U nt il 31 . 12 . 19 93 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) (E CU /h l) No L 202/22 Official Journal of the European Communities 12. 8. 93 22 04 29 90  W hi te w in e : (co ntd )   In con tain ers hol din gm ore tha n2 litr es bu tn ot mo re tha n2 0l itre s, of an act ual al co ho lic str en gt h : 97 41    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 11 6,7 8 11 6,7 8 11 6,7 8 11 6,7 8 97 42    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 11 8,9 3 11 8,9 3 11 8,9 3 11 8,9 3 97 43    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 12 1,0 9 12 1,0 9 12 1,0 9 12 1,0 9 97 44    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 12 3,2 4 12 3,2 4 12 3,2 4 12 3,2 4   O th er ,o f an ac tu al alc oh ol ic str en gt h : 97 45    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 95 ,90 95 ,90 95 ,90 95 ,90 97 46 Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 98 ,05 98 ,05 98 ,05 98 ,05 97 47    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 10 0,2 1 10 0,2 1 10 0,2 1 10 0,2 1 97 48    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 10 2,3 6 10 2,3 6 10 2,3 6 10 2,3 6  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 97 49    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 11 6,7 8 11 6,7 8 11 6,7 8 11 6,7 8 97 50    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 11 8,9 3 11 8,9 3 11 8,9 3 11 8,9 3 97 51    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 12 1,0 9 12 1,0 9 12 1,0 9 12 1,0 9 97 52    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 12 3,2 4 12 3,2 4 12 3,2 4 12 3,2 4   O th er ,o f an ac tu al alc oh ol ic str en gt h : 97 53    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 95 ,90 95 ,90 95 ,90 95 ,90 97 54    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 98 ,05 98 ,05 98 ,05 98 ,05 97 55    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 10 0,2 1 10 0,2 1 10 0,2 1 10 0,2 1 97 56    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 10 2,3 6 10 2,3 6 10 2,3 6 10 2,3 6 22 04 30 91  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :   W h it e : 97 57    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 97 58    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W hi te : 97 59    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3 O th er : 97 60    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3 I C Y D Z ,M A ,T N O th er co un tr ie s (E CU /h l) C N co de A dd it io na l co de D es cr ip tio n N o te U nt il 31 . 12 .1 99 3 (E CU /h l) F ro m 1. 1. 19 94 (E CU /h l) (E CU /h l) 22 04 30 99  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht ; W hi te : 97 61    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 97 62    Pe r % vo l of po ten tia l alc oh oli c str en gt h 3,9 3 3,9 3 3,9 3 3,9 3  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W h it e : ' 97 63    Pe r % vo l of po ten tia l alc oh oli c str en gt h 3,9 3 3,9 3 3,9 3 3,9 3   O th er : 97 64    Pe r % vo l of po ten tia l alc oh oli c str en gt h 3,9 3 3,9 3 3,9 3 3,9 3 (') Th e ref ere nc e pr ice sh all be inc rea se d by EC U 1 pe r % vo l ac tua l alc oh oli c str en gt h pe r he cto lit re wh en th e wi ne is im po rte d in to th e Fr en ch ov ers ea s de pa rtm en t of Re un io n. (-) If the tot al dr y ex tra ct of a pr od uc te xc ee ds the ma xim um qu an tit ies set ou ti n ad dit ion al no te 3 (B )o fC ha pte r2 2 of the co mb ine d no me nc lat ur e, the pr od uc ti st o be cla ssi fie d in the hi gh er ca teg or y of the co mb ine d no m en cl at ur e, th e re fe re nc e pr ice to be ap pl ied be in g th at of th e ne w co de .W he re th e ne w CN co de ha s se ve ra l ad di tio na l co de s, th e fir st th er eo f wi ll ap pl y. 12. 8 . 93 Official Journal of the European Communities No L 202/23